Citation Nr: 1227074	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to February 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2007, the appellant testified at a formal hearing at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

This case was previously before the Board in January 2011 and remanded for additional development. 

In February and April 2011 statements, the appellant asserted that the VA incorrectly prescribed the Veteran Motrin, 800 mg, for pain in the last months of his life, which should not have been given to someone with diabetes mellitus and bad kidneys.  She argues it led to his death.  It appears the appellant is seeking to file a claim for entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  

The issue of entitlement to service connection for the Veteran's cause of death under 38 U.S.C.A. § 1151, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in March 2006.  The appellant is the Veteran's widow.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, type II diabetes mellitus, rated as 10 percent disabling, and mild peripheral neuritis of the left and right lower extremities, rated as 10 percent disabling each.  

In January 2011, the Board remanded the appellant's claim to attempt to obtain the Veteran's records from the Henry Ford Hospital regarding his treatment before his death.  The RO sent a letter to the appellant requesting that she complete an Authorization for Release of Information for providers who treated the Veteran during the year preceding death.  The appellant submitted a February 2011 letter from R.K., M.D., the physician at Henry Ford Hospital who treated the Veteran immediately prior to his death and signed the Veteran's March 2006 death certificate.

The Veteran's death certificate reflects that the Veteran's cause of death was end stage liver disease.  In the February 2011 letter from Dr. R.K. stated that he took care of the Veteran on the date of his death.  Dr. R.K. stated that the Veteran's  presentation to the hospital and his death were caused by an acute condition.  Dr. R.K. noted that his death certificate only listed the acute condition that cause his death.  Dr. R.K. further stated that at Henry Ford Hospital, the Veteran presented with renal failure that caused acute metabolic acidosis.  The acidosis caused severe arrhythmias and lead to a myocardial infarction.  

Dr. R.K. appears to have provided contradicting opinions regarding the cause of the Veteran's death.  In the March 2006 death certificate, he stated that it was due to end stage liver disease.  The February 2011 letter indicates the Veteran's cause of death was related to renal failure.  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims noted that in limited circumstances where missing information or evidence bears on the probative value of the medical report, then additional clarification should be sought.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  As two apparently contradicting statements regarding the Veteran's cause of death have been provided by Dr. R.K., clarification is necessary.  The Veteran's March 2006 treatment records from the time of his death at the Henry Ford Hospital would clarify the conflicting statements from Dr. R.K.  

The Board observes that the appellant was already provided with an opportunity to submit a consent form for the records and the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the appellant should be given another opportunity to submit consent forms for all providers who treated the Veteran at the time of his death.  The Board notes that the appellant took the time to secure the February 2011 letter from Dr. R.K.  Although treatment records were not associated with the record, the specificity of the conditions noted in the February 2011 letter indicates that the Veteran's records from the Henry Ford Hospital exist.  In this case, because of the conflicting evidence found in Dr. R.K.'s statements in the February 2011 and on the Veteran's death certificate, the Board finds that the additional records from the Henry Ford Hospital are necessary to fairly and properly adjudicate the appellant's claim.  Thus, the appellant should again be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information, to obtain the Veteran's treatment records from Henry Ford Hospital.  

The appellant asserts that the Veteran's kidney condition was caused or worsened by his service-connected diabetes mellitus.  An April 2005 VA examination report reflects that the VA examiner found that the Veteran had mild renal insufficiency that was "as likely as not related to hypertension and diabetes mellitus."  Thus, the evidence of record indicates that the Veteran had renal insufficiency that may have been related to his diabetes mellitus.  If the Veteran's cause of death was related to renal failure, then a medical opinion is necessary to determine the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  If new evidence is obtained indicating that the Veteran's cause of death was related to renal failure, a VA opinion should be obtained as to whether the Veteran's cause of death was related to a service-connected disability, to include diabetes mellitus.  

Finally, in April 2011, VA received a VA Form 21-4142, Authorization of Consent to Release Information from the appellant for Harper Hospital records.  Although one Harper University Hospital record has been associated with the claims file, it does not appear that the Veteran's complete records from Harper University Hospital have been associated with the claims file or that an attempt was made to obtain the records following receipt of the VA Form 21-4142.  Consequently, another attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete a consent form for the March 2006 records from the Veteran's treatment at Henry Ford Hospital.  The appellant should also be requested to complete a consent form for any other relevant records, to include records from Harper University Hospital.  After obtaining any necessary consent, the AOJ should request copies of all available records of the Veteran's treatment.  If no such records are available, the claims folder must indicate this fact.

2.  If new records are obtained, provide the claims file to an appropriate specialist to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities, to include diabetes mellitus, contributed substantially or materially to his death.

The opinion should reflect that a review of the claims folder was completed.  After reviewing the record, the reviewing VA physician should answer the questions provided below.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for the Veteran's cause of death.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


